                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JULIA WOOD,                                  )
                                              )
                       Plaintiff,             )
                                              )
 vs.                                          )   Case No. 3:18-CV-1434-NJR-RJD
                                              )
 CONTINENTAL TIRE THE                         )
 AMERICAS, LLC,                               )
                                              )
                       Defendant.             )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Dismiss filed by Defendant

Continental Tire the Americas, LLC (“CTA”) (Doc. 18). For the following reasons, the

motion is granted.

                        FACTUAL AND PROCEDURAL BACKGROUND

       CTA is a tire manufacturing facility in Mt. Vernon, Illinois (Doc. 1, p. 1). Julia

Wood worked for CTA as a tire assembler from January 1993, until her termination in

May 2018 (Doc. 1, pp. 1 & 4). CTA has an attendance policy and a four-step process for

terminating employees for attendance violations (Id. at p. 2). Under the process, an

employee accumulates “points” for every absence, and receives warnings after

accumulating six, eight, and twelve points (Id.). Once an employee accumulates 13 points,

and has received three warnings, he or she is terminated (Id). Excused absences, such as

medical leave, do not result in the accumulation of points (Id.).



                                        Page 1 of 9
         On August 24, 2012 and July 30, 2015, Wood filed workers’ compensation claims

with the Illinois Workers’ Compensation Commission after suffering herniated discs in

her neck from work-related incidents (Id. at p. 2). In August 2017, the herniated discs

began causing neck pain and migraines, and Wood missed nine days of work from

January 2018 through March 2018 (Id.). Also, Wood was approved for medical leave for

four days in March 2018 for flu symptoms (Id.).

         On April 23, 2018, CTA’s human resources department and Wood’s supervisor

met with Wood to discuss the time she had taken off for her various medical conditions

(Id. at p. 3). They told Wood they were investigating how to handle her medical issues

related to her neck (Id.). Later that day, Wood received a call from her orthopedist, who

notified her she would be undergoing neck surgery on May 29, 2018, and would need to

remain off work for a period after (Id.). Wood relayed this information to her supervisor

the following day, and a human resources representative instructed Wood to submit

medical reports from her physicians for the days she missed work (Id.). On April 30, 2018,

Wood complied with the request, and was suspended from work a few hours later (Id. at

p. 4). On May 2, 2018, members of the human resources team called Wood and notified

her she was terminated for accumulating too many points under the attendance policy

(Id.).

         On July 23, 2018, Wood filed this Complaint against CTA for retaliation under the

Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. (Count I); retaliation under

the Illinois Workers’ Compensation Act (“ILWCA”), 820 ILCS 305/1-305 et seq. (Count II);




                                        Page 2 of 9
and intentional infliction of emotional distress (“IIED”) under Illinois law (Count III). 1

On October 4, 2018, CTA filed a motion to dismiss, arguing the Complaint fails to state a

claim for IIED (Doc. 19).

                                            DISCUSSION

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). Claims filed within the

federal courts are governed by Federal Rule of Civil Procedure 8(a)(2) which requires

only “a short and plaint statement of the claim showing that the pleader is entitled to

relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). For a claim to survive a

Rule 12(b)(6) motion to dismiss, the claim must sufficiently “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged” Id. A plaintiff

need not plead detailed factual allegations, but must provide “more than labels and

conclusions, and a formulaic recitation of the elements.” Bell Atlantic Corp v. Twombly, 550

U.S. 544, 570 (2007). “A plaintiff still must provide only enough detail to give the

defendant fair notice of what the claim is and the grounds upon which it rests, and,

through his allegations, show that it is plausible, rather than merely speculative, that he

is entitled to relief.” Lang v. TCF Nat. Bank, 249 F. App’x 464, 466 (7th Cir. 2007) (citing


1The Court has subject matter jurisdiction over the FMLA claim pursuant to 28 U.S.C. § 1331, because it
arises under federal law. The Court has supplemental jurisdiction over the remaining state-law claims
pursuant to 28 U.S.C. § 1367.

                                             Page 3 of 9
Bell Atlantic, 550 U.S. 544, 555 (2007)). For purposes of a motion to dismiss under Rule

12(b)(6), the Court must accept all well-pleaded facts as true and draw all possible

inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

879 (7th Cir. 2012).

       To plead a claim for IIED, a plaintiff must allege (1) the defendant engaged in

“truly extreme and outrageous” conduct; (2) the defendant either intended the conduct

inflict severe emotional distress, or knew that there was a high probability the conduct

would cause severe emotional distress; and (3) the conduct, in fact, caused the plaintiff

severe emotional distress. McGrath v. Fahey, 126 Ill. 2d 78, 86, 533 N.E.2d 806, 809 (1988).

“The law intervenes only where the distress inflicted is so severe that no reasonable man

could be expected to endure it.” Id.

       “For conduct to be extreme and outrageous it must go ‘beyond all bounds of

decency’ and be ‘considered intolerable in a civilized community.’” Fox v. Hayes, 600 F.3d

819, 842 (7th Cir. 2010) (quoting Lopez v. City of Chi., 464 F.3d 711, 721 (7th Cir. 2006)). The

Illinois Supreme Court uses three factors to evaluate the outrageousness of a defendant’s

conduct. Franciski v. Univ. of Chi. Hosp., 338 F.3d 765, 769 (7th Cir. 2003). “First, the more

power or control the defendant has over the plaintiff, the more likely the conduct will be

deemed extreme.” Id. Second, “courts must consider whether the defendant reasonably

believed its objective was legitimate.” Id. And third, “courts must consider whether the

defendant was aware the plaintiff was peculiarly susceptible to emotional distress, by

reason of some physical or mental condition or peculiarity.” Id. (internal citations and

quotations omitted).

                                          Page 4 of 9
       Liability for emotional distress is more constrained in the employment context.

Richards v. U.S. Steel, 869 F.3d 557, 567 (7th Cir. 2017). “This is because ‘personality

conflicts and questioning of job performance are unavoidable aspects of employment and

. . . frequently, they produce concern and distress.’” Id. (quoting Van Stan v. Fancy Colours

& Co., 125 F.3d 563, 567 (7th Cir. 1997)). “[I]f everyday job stresses resulting from

discipline, personality conflicts, job transfers or even terminations could give rise to a

cause of action for intentional infliction of emotional distress, nearly every employee

would have a cause of action.” Naeem v. McKesson Drug Co., 444 F.3d 593, 605 (7th Cir.

2006). Thus, “courts are hesitant to conclude that conduct is extreme and outrageous in

the employer-employee context unless an ‘employer clearly abuses the power it holds

over an employee in a manner far more severe than the typical disagreements or job-

relates stress caused by the average work environment.’” Richards, 869 F.3d at 567

(quoting Naeem, 444 F.3d at 605).

       Here, Wood’s allegations do not establish the type of extreme and outrageous

conduct that is actionable in an IIED claim. Wood asserts CTA terminated her because

she exercised her rights under the FMLA and ILWCA; suspended her without

explanation; and then fired her in violation of CTA policy, after 25 years of employment.

Wood states CTA knew it was acting unlawfully, even though it was aware Wood was

susceptible to emotional distress because of her physical ailments.

       But wrongful termination is not, by itself, outrageous enough to support an IIED

claim. Fang v. Vill. of Roselle, No. 95 C 5175, 1996 WL 386556, at *3 (N.D. Ill. July 5, 1996)

(“[I]t is clearly established that wrongful discharge, alone, even where such a discharge

                                         Page 5 of 9
is malicious, does not constitute grounds for a claim of intentional infliction of emotional

distress against an employer.”). Rather, wrongful discharge is found to support an IIED

claim only when it is accompanied by truly egregious conduct. See, e.g., Pavilon v. Kaferly,

204 Ill. App. 3d 235, 561 N.E. 1245 (1st Dist. 1990) (the plaintiff stated an IIED claims

where she alleged her employer offered her money for sex; fired her when she refused;

threatened to kill her, rape her, and take legal action to challenge the custody of her child;

and attempted to disrupt her new employment relationship); Anderson v. Viskase Corp.,

No. 92 C 1057, 1992 WL 211076, at *1 (N.D. Ill. Aug. 25, 1992) (the plaintiff stated an IIED

claim where he alleged he was “berated, yelled at, and suspended from his job as a result

of his missing work for treatment of skin cancer contracted on the job and for missing

work to recover from two extremely serious heart attacks that occurred on the jobs”; was

carried out on a stretcher as a result of those heart attacks; and told that “he must ignore

his Doctor’s orders and return to work or lose his job”); Naeem, 444 F.3d at 606 (the

plaintiff stated a claim where managers forced her to climb up an unstable metal stairway

to hook up computer equipment during her pregnancy; sabotaged her computer to deny

her access and alter her files; publicly criticized her work during meetings with other

supervisors; moved her office and files, causing her to be unable to locate paperwork;

increased her workload, knowing she would not be able to meet the deadlines; and then

terminated her).

       Wood has simply not met her burden of alleging extreme and outrageous conduct.

CTA’s alleged actions—suspending Wood without explanation and firing her because

she exercised her rights under the FMLA and ILWCA—do not come close to the level of

                                         Page 6 of 9
outrageousness that is necessary to state a claim for IIED. See Brackett v. Galesburg Clinic

Ass’n, 293 Ill. App. 3d 867, 870-71, 689 N.E.2d 406, 408 (Ill. App. Ct. 1997) (dismissing IIED

claim where the plaintiff was terminated after 44 years of employment; the termination

was not according to policy; she was not given a reason for her termination; she was

escorted out of the building and not allowed to collect her belongings; and the employer

hinted she was terminated for something “really bad”); Stoecklein v. Ill. Tool Works, Inc.,

589 F. Supp. 139, 146 (N.D. Ill. 1984) (dismissing IIED claim based on wrongful discharge,

age discrimination, refusal to pay severance pay, and refusal to transfer the plaintiff after

promising to do so); Harriston v. Chi. Tribune Co., 992 F.2d 697, 703 (7th Cir. 1993)

(affirming dismissal of IIED claim where the plaintiff claimed she was discriminated

against, reprimanded without cause, forced out of a management position, falsely

accused of having poor sales, had her telephone calls monitored through the use of an

eavesdropping device, and was threatened with discipline); Thomas v. Coach Outlet Store,

No. 16 C 3950, 2017 WL 386656, at *5 (N.D. Ill Jan. 27, 2017) (dismissing IIED claim where

the manager falsely accused the plaintiff of theft, petted her down, searched her

belongings, and terminated her).

       Also, CTA’s actions do not constitute extreme and outrageous conduct, even

considering Wood’s susceptibility to emotional distress. “[T]he defendant’s knowledge

of the plaintiff’s susceptibility does not alter the objective standard by which a court

judges whether conduct is outrageous.” Van Stan, 125 F.3d at 569. Instead, “where a

defendant knows that a plaintiff is susceptible to emotional distress, we must determine

whether an average member of the community would consider the defendant’s conduct

                                         Page 7 of 9
extreme and outrageous under all of the circumstances of the case, including the

defendant’s knowledge of the plaintiff’s susceptibility.” Id. Under this standard, even if

CTA knew Wood was sensitive to emotional distress because of her physical condition,

the alleged conduct does not support a claim for IIED. Accordingly, Count III is dismissed

for failure to state a claim.

       In anticipation of the possibility of dismissal, Wood seeks leave to amend her

Complaint. She proposes to add the allegations that Wood “informed Defendant of the

need for neck surgery and time off” and “was then suspended pending ‘investigation’

and ‘walked out’ of the plant, humiliating her in front of her peers,” and “was fired the

very next day by phone” (Doc. 20, Ex. 1, pp. 5-6).

       A motion for leave to amend a complaint is evaluated under Federal Rule of Civil

Procedure 15(a)(2), which states courts “should freely give leave when justice so

requires.” Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011). Although Rule 15

delineates a liberal pleading standard, a district court may deny leave to amend “if the

proposed repleading would be futile.” Garcia v. City of Chi., 24 F.3d 966, 970 (7th Cir.

1994). “[F]utile repleadings include restating the same facts using different language,

reasserting claims previously determined, failing to state a valid theory of liability, and

the inability to survive a motion to dismiss.” Id. (internal citations omitted).

       In this instance, the amended IIED claim would be unable to survive a motion to

dismiss. Based on the allegations in the proposed Amended Complaint, CTA’s conduct

is still not sufficiently outrageous or extreme to support an IIED claim. “[B]eing escorted

out of the building cannot be considered extreme and outrageous behavior; indeed, it is

                                         Page 8 of 9
hardly uncommon for terminated employees to be escorted out of their workplaces.”

McCammon-Chase v. Circle Family Care, Inc., 2010 WL 2925893, at *8 (N.D. Ill. July 23, 2010).

Accordingly, Wood’s motion for leave to amend is denied, because the repleading would

be futile. Count III is dismissed with prejudice.

                                       CONCLUSION

       For these reasons, the Motion to Dismiss for Failure to State a Claim (Doc. 18) is

GRANTED. Wood’s motion for leave to amend is DENIED. Count III of the Complaint

is DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED: May 21, 2019

                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                        Page 9 of 9
